DETAILED ACTION
	This office action is response to communications for Application No. 16/224,718 filed on 12/18/2018.
Claims 1-20 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 01/10/2019 and 04/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 2, 4, 5, 8-11, 13-18, and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
	Regarding claim 1, 
	In view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A (Prong One), the claims are directed to a judicial exception as an abstract idea of a mental process.  
	The claims recite the limitations of "receiving an execution trace generated based on an execution of a program and a definition of a microarchitecture on which the program was executed…”, “generating a dependency graph based at least on the execution trace and the definition…”, “associating at least one of each vertex of the plurality of vertices…”, and “determining a design metric of the microarchitecture based on an analysis of the microarchitectural event costs…”, which as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, receiving an execution trace based on execution from a program merely represents recording information about a program’s execution, merely represents data gathering. Further, in the context of this claim, generating a dependency graph based on the execution trace, associating the data gathered from the dependency graph to include vertices and edges, and determining a design metric encompasses the user manually using a pen and paper to draw a dependency graph including vertices and edges and determining a design metric based on the observations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Instant application, [0024], “Specifically, the embodiments described herein only require a trace of instructions, which could be obtained by a functional simulator, or even from the hardware itself, rather than simulating the execution of the program cycle by cycle. Moreover, a large microarchitecture configuration space could be explored by simple manipulations of graph vertices and altering of edge costs. Furthermore, multiple configurations could be evaluated simultaneously using vectorized costs associated with different edges.”)
	In view of Step 2A (Prong Two), the claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the limitation “generating a dependency graph based at least on the execution trace and the definition” are no more than mere instructions to apply the exception using a generic computer component. Further, the final step of the claim recites “determining a design metric of the microarchitecture based on an analysis of the microarchitectural event costs associated with at least one of the plurality of vertices or the plurality of edges”, which is a pure mental process of concepts performed in the human mind (including an observation, evaluation, 
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	Therefore, claim 1 is rejected. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

	Regarding claim 2,
	In view of Step 1, the claimed invention is directed to a statutory category of a machine.
	In view of Step 2A (Prong One), the claims are directed to a judicial exception as an abstract idea of a mental process.  
	The claims recite the limitations of " responsive to receiving user input, modifying at least one of the microarchitectural event costs associated with at least one of the plurality of vertices…” and “determining a second design metric of the microarchitecture based on the modification” which as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, modifying the dependency graph associated with the plurality of vertices and edges encompasses the user manually using a pen and paper to modify the dependency graph. Further, the step of determining a second design metric merely represents insignificant extra-solution activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	In view of Step 2A (Prong Two), the claim does not recite additional elements that integrate the judicial exception into a practical application. The final step of the claim recites “determining a second design metric of the microarchitecture based on the modification”, which is a pure mental process of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The limitation does not add any functionality to improve the claimed limitations. Accordingly, there are no additional elements that provide or amount to significantly more than the judicial exception.
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	Therefore, claims 2, 11, and 18 which recite the same subject matter are rejected. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

	Regarding claim 4,
	In view of Step 1, the claimed invention is directed to a statutory category of a machine.
	In view of Step 2A (Prong One), the claims are directed to a judicial exception as an abstract idea of a mental process.  
	The claims recite the limitations of " wherein the user input specifies a plurality of microarchitectural event costs for at least one of a particular edge of the plurality of edges or a particular vertex of the plurality of vertices in a vector format” which as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, specifying the inputs (event costs) in the form of a vector, encompasses the user manually using a pen and paper to specify the parameters in the form a vector. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it 
	In view of Step 2A (Prong Two), the claim does not recite additional elements that integrate the judicial exception into a practical application. Accordingly, there are no additional elements that provide or amount to significantly more than the judicial exception.
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	Therefore, claims 4, 13, and 20 which recite the same subject matter are rejected. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

	Regarding claim 5,
	In view of Step 1, the claimed invention is directed to a statutory category of a machine.
	In view of Step 2A (Prong One), the claims are directed to a judicial exception as an abstract idea of a mental process.  
	The claims recite the limitations of "determining the second design metric of the microarchitecture based on an analysis of the plurality of microarchitectural event costs specified by the user.” which as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, in the context of this claim, determining a second design metric, encompasses the user manually using a pen and paper to determine a second design metric based on the analysis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	In view of Step 2A (Prong Two), the claim does not recite additional elements that integrate the judicial exception into a practical application. The final step of the claim recites “determining the second design metric of the microarchitecture based on an analysis of the plurality of microarchitectural event costs specified by the user.”, which is a pure mental process of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The limitation does not add any functionality to improve the claimed limitations. Accordingly, there are no additional elements that provide or amount to significantly more than the judicial exception.
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	Therefore, claims 5, and 14 which recite the same subject matter are rejected. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

	Regarding claim 8,
	In view of Step 1, the claimed invention is directed to a statutory category of a machine.
	In view of Step 2A (Prong One), the claims are directed to a judicial exception as an abstract idea of a mental process.  
	The claims recite the limitations of " receiving a policy that specifies how the microarchitecture handles a structural hazard…” and generating the dependency graph based at least on the execution trace, the definition, and the policy.” which as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, receiving a policy that specified how the microarchitecture handles a structural hazard, merely represents data gathering. Further, in the context of this claim, generating the dependency graph based at least on the execution trace, the definition, and the policy encompasses the user to manually user a pen and paper to generate a dependency graph. If a claim limitation, under its broadest 
	In view of Step 2A (Prong Two), the claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the limitation “receiving a policy that specifies how the microarchitecture handles a structural hazard thereof” are no more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements that provide or amount to significantly more than the judicial exception.
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	Therefore, claims 8 and 15 which recite the same subject matter are rejected. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

	Regarding claim 9,
	In view of Step 1, the claimed invention is directed to a statutory category of a machine.
	In view of Step 2A (Prong One), the claims are directed to a judicial exception as an abstract idea of a mental process.  
	The claims recite the limitations of " receiving an input that specifies a portion of the execution trace for which the dependency graph is generated” and “generating the dependency graph based on the portion of the execution trace and the definition.” which as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, receiving an input that specified a portion of the execution trace and definition, merely represents data gathering. Further, in the context of this claim, generating the dependency graph based at least on the execution trace and definition encompasses the user to manually 
	In view of Step 2A (Prong Two), the claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the limitation “receiving an input that specifies a portion of the execution trace for which the dependency graph is generated” are no more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements that provide or amount to significantly more than the judicial exception.
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	Therefore, claims 9 and 16 which recite the same subject matter are rejected. All claims dependent upon a rejected base claim are rejected by virtue of their dependency. 

	Regarding claim 10, 
	In view of Step 1, the claimed invention is directed to a statutory category of a machine.
	In view of Step 2A (Prong One), the claims are directed to a judicial exception as an abstract idea of a mental process.  
	The claims recite the limitations of "receive an execution trace generated based on an execution of a program and a definition of a microarchitecture on which the program was executed…”, “generate a dependency graph based at least on the execution trace and the definition…”, “associate at least one of each vertex of the plurality of vertices…”, and “determine a design metric of the microarchitecture based on an analysis of the microarchitectural event costs…”, which as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically (Instant application, [0024], “Specifically, the embodiments described herein only require a trace of instructions, which could be obtained by a functional simulator, or even from the hardware itself, rather than simulating the execution of the program cycle by cycle. Moreover, a large microarchitecture configuration space could be explored by simple manipulations of graph vertices and altering of edge costs. Furthermore, multiple configurations could be evaluated simultaneously using vectorized costs associated with different edges.”)
	In view of Step 2A (Prong Two), the claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the limitations “at least one processor circuit; and at least one memory that stores program code configured to be executed by the at least one processor circuit” and “generating a dependency graph based at least on the execution trace and the definition” are no more than mere instructions to apply the exception using a generic computer component. Further, the final step of the claim recites “determine a design metric of the microarchitecture based on an analysis of the microarchitectural event costs associated with at least one of the plurality of vertices or the plurality of edges”, which is a pure mental process of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The limitation does not add any functionality to improve the claimed limitations. Accordingly, there are no additional elements that provide or amount to significantly more than the judicial exception.
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	Therefore, claim 10 is rejected. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

	Regarding claim 17, 
	In view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A (Prong One), the claims are directed to a judicial exception as an abstract idea of a mental process.  
	The claims recite the limitations of "receiving an execution trace generated based on an execution of a program and a definition of a microarchitecture on which the program was executed…”, “generating a dependency graph based at least on the execution trace and the definition…”, “associating at least one of each vertex of the plurality of vertices…”, and “determining a design metric of the microarchitecture based on an analysis of the microarchitectural event costs…”, which as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, receiving an execution trace based on execution from a program merely represents recording information about a program’s execution, merely represents data gathering. Further, in the context of this claim, generating a dependency graph based on the execution trace, associating the data gathered from the dependency graph to include vertices and edges, and determining a design metric encompasses the user manually using a pen and paper to draw a dependency graph including vertices and edges and determining a design metric based on the observations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Instant application, [0024], “Specifically, the embodiments described herein only require a trace of instructions, which could be obtained by a functional simulator, or even from the hardware itself, rather than simulating the execution of the program cycle by cycle. Moreover, a large microarchitecture configuration space could be explored by simple manipulations of graph vertices and altering of edge costs. Furthermore, multiple configurations could be evaluated simultaneously using vectorized costs associated with different edges.”)
	In view of Step 2A (Prong Two), the claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the limitation “a computer-readable storage medium having program instructions recorded thereon…” and “generating a dependency graph based at least on the execution trace and the definition” are no more than mere instructions to apply the exception using a generic computer component. Further, the final step of the claim recites “determining a design metric of the microarchitecture based on an analysis of the microarchitectural event costs associated with at least one of the plurality of vertices or the plurality of edges”, which is a pure mental process of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The limitation does not add any functionality to improve the claimed limitations. Accordingly, there are no additional elements that provide or amount to significantly more than the judicial exception.
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	Therefore, claim 17 is rejected. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-14, and 16-20  are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yachide et al. (U.S. Patent Publication No. 2015/0154330 A1) hereinafter Yachide. 
	Regarding claim 1, Yachide discloses a method performed by a computer-implemented microarchitecture modeling tool (Yachide, [0042], “As previously noted, an SoC consists of many components, each of which has design parameters such as instruction set architecture of processor, memory/cache size and so on.” [0043], “The MESoC arrangements use a model dependency graph to capture dependencies between models of components in the SoC hierarchy.” Examiner’s Note: under the broadest reasonable interpretation, the System on Chip (SoC) represents a microarchitecture.), comprising: 	
	receiving an execution trace generated based on an execution of a program (Yachide, [0082], “For example, input features of a trace-based model of the L2 cache 106 in the SoC 101 are the cache size, line size, associativity, and trace (from execution of the models for the L1 caches 104, 105). A trace-based model uses a trace of memory requests to model the behaviour of caches/memory.” [0094-0096] further discloses the tracing method.) and a definition of a microarchitecture on which the program was executed (Yachide, [0066-0071], “Referring to the processor 901 of FIG. 12B, the registers 1244, 1245, 1246, the arithmetic logic unit (ALU) 1240, and the control unit 1239 work together to perform sequences of micro-operations needed to perform “fetch, decode, and execute” cycles for every instruction in the instruction set making up the program 1233.” Examiner’s Note: The applicant provides examples of microarchitecture definitions, which includes ALUs, control functions, instructions, etc., refer to [0029].); 
	generating a dependency graph based at least on the execution trace and the definition (Yachide, [0093-0096], “In one example, the MESoC arrangement takes the input specification of the SoC 101 as shown in FIG. 1A and creates a model dependency graph 300 shown in FIG. 3A. At the bottom level, a cycle-accurate processor model 112 generates a trace 303 of its execution while cycle-accurate models of the L1 instruction cache 111 and the data cache 113 produce traces of hits 302 and 304, and misses 311 and 312.”), the dependency graph being a graphical representation of the execution of the program and comprising a plurality of vertices (Yachide, [0104], “A topological ordering of a directed graph is a linear ordering of its vertices such that for every directed edge uv from a node u to a node v, the node u comes before the node v in the ordering.”), each vertex of the plurality of vertices representing a microarchitectural event that occurred during execution of the program (Yachide, [0104], “For example, in FIG. 4B, (ie 402), the multi-component model 403 of the processor 103, the L1 instruction cache 104 and the L1 data cache 105 is executed first, followed by the execution of the model 110 of the processing element 102 and the model 114 of the L2 cache 106.”), each vertex of the plurality of vertices being coupled to at least another vertex of the plurality of vertices via an edge Yachide, [0104], “A topological ordering of a directed graph is a linear ordering of its vertices such that for every directed edge uv from a node u to a node v, the node u comes before the node v in the ordering.”), the edge representing a dependency between the microarchitectural events represented by edge-coupled vertices (Yachide, [0104], “Note that if there is an edge from a node u to a node v in a model dependency graph, then the model of u must be executed before the model of v.”); 
	associating at least one of each vertex of the plurality of vertices (Yachide, [0104], “A topological ordering of a directed graph is a linear ordering of its vertices such that for every directed edge uv from a node u to a node v, the node u comes before the node v in the ordering.”) with a microarchitectural event cost for performing a first microarchitectural event represented thereby or (Yachide, [0041], “Design automation at a higher level of abstraction offers the promise of significantly reducing SoC design time and reducing development costs.” [0083], “For example, accurate calculation of access latency for every memory request should use a combined cycle-accurate model of the caches and DRAM memory due to the complex nature of DRAM.” [0104], “A major task which must be performed in order to determine a metric such as throughput, power, energy, area of a system and so on for a complex component-based SoC is to determine how the component models should be executed in order to calculate the desired metric.” –  Examiner’s Note: The applicant provides examples of microarchtectural event costs, which represents events to optimize the cost of a design. Further, the applicant provides examples of event costs including power/energy consumption, cycle-accuracy, latencies, etc., refer to [0030]. Accordingly, Yachide discloses a plurality of events associated with the plurality of vertices and edges of the dependency graph.), and 
	determining a design metric of the microarchitecture based on an analysis of the microarchitectural event costs (Yachide, [0091], “The present MESoC arrangement exploits above described independence of the component models for increasing the number of individual component models that are executed in determining the desired metric of a particular SoC.” [0104], “A major task which must be performed in order to determine a metric such as throughput, power, energy, area of a system and so on for a complex component-based SoC is to determine how the component models should be executed in order to calculate the desired metric.”) associated with at least one of the plurality of vertices or the plurality of edges (Yachide, [0104], “A topological ordering of a directed graph is a linear ordering of its vertices such that for every directed edge uv from a node u to a node v, the node u comes before the node v in the ordering.”).

	Regarding claim 2, Yachide discloses the method of claim 1, further comprising: 
(Yachide, [0101], “Therefore, the MESoC arrangements highlight the strongly-connected component and its parents in a graphical representation to the MESoC operator/designer, and asks the designer to guide the MESoC arrangement by selecting which parent should be clustered as well.”), modifying at least one of the microarchitectural event costs associated with at least one of the plurality of vertices, the microarchitectural event costs associated with at least one of the plurality of edges, at least one of the plurality of vertices, or at least one of the plurality of edges to model a change in the microarchitecture (Yachide, [0102], “Once the clustering is done, the model dependency graph (such as 721 in FIG. 7) is modified by substitution of the multi-component models for the strongly connected individual component models to form a clustered model dependency graph (such as 722 in FIG. 7)” [0109], “The model dependency graph 721 is then traversed in a step 706 to find sets of interdependent (ie strongly connected) component models, which are replaced with multi-component models to form a clustered model dependency graph 722 (also referred to as a modified model dependency graph) in a clustering process in the step 706 with guidance, if necessary, from a designer 702.” – Examiner’s Note: Yachide discloses the ability to make modifications to the dependency graph from a designer, which includes the plurality of microarchitectural event costs associated with the plurality of vertices and edges.); and 
	determining a second design metric of the microarchitecture based on the modification (Yachide, [0110-0115] discloses a “Compute Metric process” to iteratively determine design metrics based on the modifications of the dependency graph.).

	Regarding claim 3, Yachide discloses method of claim 2, further comprising: implementing the modeled change in a hardware-based microarchitecture (Yachide, [0079], “Typically, changing values of parameters of a component changes its metrics such as performance and power. For example, changing “size” parameter of a cache will affect its hits and misses. Thus, at a top-level, the design points of a SoC represent the universe of its possible configurations that trade-off its associated metrics, and one of the configurations is selected for final implementation of the SoC.” [0107], “Finally, the SoC model will be executed, using the input features 513, 515 and 514 from its immediate predecessor component models 110, 114 and 115 respectively, and its output feature will be the desired metric for the SoC design point.” – Examiner’s Note: Under the broadest reasonable interpretation, the SoC (System on Chip) represents a hardware-based microarchitecture.).

	Regarding claim 4, Yachide discloses the method of claim 2, wherein the user input specifies a plurality of microarchitectural event costs for at least one of a particular edge of the plurality of edges or a particular vertex of the plurality of vertices (Yachide, [0041], “Design automation at a higher level of abstraction offers the promise of significantly reducing SoC design time and reducing development costs.” [0083], “For example, accurate calculation of access latency for every memory request should use a combined cycle-accurate model of the caches and DRAM memory due to the complex nature of DRAM.” [0104], “A major task which must be performed in order to determine a metric such as throughput, power, energy, area of a system and so on for a complex component-based SoC is to determine how the component models should be executed in order to calculate the desired metric.” – Examiner’s Note: The applicant provides examples of microarchtectural event costs, which represents events to optimize the cost of a design. Further, the applicant provides examples of event costs including power/energy consumption, cycle-accuracy, latencies, etc., refer to [0030]. Accordingly, Yachide discloses a plurality of events associated with the vertices and edges of the dependency graph.) in a vector format (Yachide, [0076,0079, 0097], discloses representing multi-components as “cross products” in a u * v format, which under the broadest reasonable interpretation, represents a vector.). 
 
	Regarding claim 5, Yachide discloses the method of claim 4, wherein said determining the second design metric of the microarchitecture comprises: determining the second design metric of the microarchitecture (Yachide, [0110-0115] discloses a “Compute Metric process” to iteratively determine design metrics based on the modifications of the dependency graph.) based on an analysis of the plurality of microarchitectural event costs (Yachide, [0041], “Design automation at a higher level of abstraction offers the promise of significantly reducing SoC design time and reducing development costs.” [0083], “For example, accurate calculation of access latency for every memory request should use a combined cycle-accurate model of the caches and DRAM memory due to the complex nature of DRAM.” [0104], “A major task which must be performed in order to determine a metric such as throughput, power, energy, area of a system and so on for a complex component-based SoC is to determine how the component models should be executed in order to calculate the desired metric.” – Examiner’s Note: The applicant provides examples of microarchtectural event costs, which represents events to optimize the cost of a design. Further, the applicant provides examples of event costs including power/energy consumption, cycle-accuracy, latencies, etc., refer to [0030].) specified by the user (Yachide, [0095], “The output of one component model should, in the SoC specification 202, be compatible with the input of the other component model. For example, if a processor model generates a trace, then the cache model should accept the trace as an input. This MESoC arrangement assumes that the designer of the SoC ensures, in the SoC specification 202, that component models are compatible with each other when there is a dependency.”).

	Regarding claim 9, Yachide discloses the method of claim 1, further comprising: 
	receiving an input that specifies a portion of the execution trace for which the dependency graph is generated (Yachide, [0082], “For example, input features of a trace-based model of the L2 cache 106 in the SoC 101 are the cache size, line size, associativity, and trace (from execution of the models for the L1 caches 104, 105).”) wherein said generating the dependency graph comprises: 
	generating the dependency graph based on the portion of the execution trace and the definition (Yachide, [0096], “In one example, the MESoC arrangement takes the input specification of the SoC 101 as shown in FIG. 1A and creates a model dependency graph 300 shown in FIG. 3A.”).

Regarding claim 10, Yachide discloses a system, comprising: 
	at least one processor circuit (Yachide, [0051], “The computer module 1201 typically includes at least the one processor unit 901, and the memory unit 903.”); and 
	at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising (Yachide, [0051], “The computer module 1201 typically includes at least the one processor unit 901, and the memory unit 903.”):  
	See rejection for claim 1, which contains the same limitations and subject matter.

	Regarding claim 11, see rejection for claim 2, which contains the same limitations and subject matter.

	Regarding claim 12, see rejection for claim 3, which contains the same limitations and subject matter.

	Regarding claim 13, see rejection for claim 4, which contains the same limitations and subject matter.

	Regarding claim 14, see rejection for claim 5, which contains the same limitations and subject matter.

	Regarding claim 16, see rejection for claim 9, which contains the same limitations and subject matter.

	Regarding claim 17, Yachide discloses a computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor, perform a method for a (Yachide, [0056], “The software is loaded into the computer system 900 from a computer readable medium, and executed by the computer system 900.”);
	See rejection for claim 1, which contains the same limitations and subject matter.

	Regarding claim 18, see rejection for claim 2, which contains the same limitations and subject matter.

	Regarding claim 19, see rejection for claim 3, which contains the same limitations and subject matter.

	Regarding claim 20, see rejection for claim 4, which contains the same limitations and subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yachide et al. (U.S. Patent Publication No. 2015/0154330 A1) hereinafter Yachide, in view of Ebcioglu et al. (U.S. Patent Publication No. 2013/0125097 A1) hereinafter Ebcioglu.

	Regarding claim 6, Yachide discloses method of claim 1, wherein the definition of the microarchitecture specifies one or more of: 
	a number of cache ports supported by the microarchitecture (Yachide, [0062,0073,0077);
	a number of physical registers supported by the microarchitecture (Yachide, [0062, 0066]);
	a number of functional units supported by the microarchitecture (Yachide, [0062, 0079, 0081]);
	a commit bandwidth supported by the microarchitecture (Yachide, [0066-0071], “execute” operation);
	an instruction fetch bandwidth supported by the microarchitecture (Yachide, [0066-0071]);
	a memory bandwidth supported by the microarchitecture (Yachide, [0082] cache/memory);
	a branch prediction scheme supported by the microarchitecture (Yachide, [0063], conditional branch);
	one or more pipeline stages and functions thereof supported by the microarchitecture (Yachide, [0066-0071], fetch, decode, and execution operations.);
	(Examiner’s Note: This limitation will be disclosed by Ebcioglu).
(Yachide, [0066-0071], ALU in conjunction with the control unit.);
	a memory disambiguation scheme supported by the microarchitecture (Yachide, [0082], “A trace-based model uses a trace of memory requests to model the behaviour of caches/memory. The output features are an estimated value of read hits and misses, and write hits and misses from the abstract model of the memory.” [0095-0096] disclose using the trace-based models to accurately calculate the models.);
	a communication network supported by the microarchitecture (Yachide, [0050]);
	an instruction window size supported by the microarchitecture (Yachide, [0063], “Depending upon the relative size of the instructions 1231 and the memory locations 1228-1230, a particular instruction may be stored in a single memory location as depicted by the instruction shown in the memory location 1230.” [0073], “For example, a cache can have various design parameters such as size, line size, associativity etc for data cache/instruction cache and a size for local memory, and instruction set architecture and custom instruction for the processing core.”).  
	an instruction issue width supported by the microarchitecture (Yachide, [0063], “Depending upon the relative size of the instructions 1231 and the memory locations 1228-1230, a particular instruction may be stored in a single memory location as depicted by the instruction shown in the memory location 1230.” [0073], “For example, a cache can have various design parameters such as size, line size, associativity etc for data cache/instruction cache and a size for local memory, and instruction set architecture and custom instruction for the processing core.”).  
	Yachide does not expressly disclose the limitation a data forwarding scheme supported by the microarchitecture.
	However, Ebcioglu discloses a data forwarding scheme supported by the microarchitecture (Ebcioglu, [0382], “If I1 is a store and I2 is a load, the instance of I1 can also forward its data directly to the instance of I2 (where the instance of I2 is accessing the same address as the instance of I1) via the synchronization unit, without going through memory.”)
(Ebcioglu, [0382], “If I1 is a store and I2 is a load, the instance of I1 can also forward its data directly to the instance of I2 (where the instance of I2 is accessing the same address as the instance of I1) via the synchronization unit, without going through memory. Also, for the case where the compiler is not sure if a memory dependence, the synchronization unit may allow the instance of I2 to execute speculatively before the instance of I1 (with a wrong data speculation).).

	Regarding claim 7, Yachide discloses the method of claim 1, but does not expressly disclose the further claimed limitations. 
	However, Ebcioglu discloses wherein an microarchitectural event costs (Ebcioglu, [0535], “However, for lowering the cost of testing and manufacturing, chips and boards/rack modules should preferably follow a standard uniform format.” [0540], “Notice that by minimizing the inter-partition communication volume at each recursive bipartitioning step, the partitioning algorithm above will also reduce the total energy consumption of the application specific supercomputer.”) specify at least one of:
	a latency (Ebcioglu, [0321]), one or more gate delays (Ebcioglu, [0315, 1078] propagation delays), or power consumption (Ebcioglu, [0289, 0540] energy consumption) associated with a cache access hit (Ebcioglu, [0518,1137,1219] cache hit);  405459-US-NP- 35 – 
	a latency (Ebcioglu, [0321]), one or more gate delays (Ebcioglu, [0315, 1078] propagation delays), or power consumption associated (Ebcioglu, [0289, 0540] energy consumption) with a cache access miss (Yachide, [0518, 1154]) cache miss);
(Ebcioglu, [0321]), one or more gate delays (Ebcioglu, [0315, 1078] propagation delays), or power consumption (Ebcioglu, [0289, 0540] energy consumption) associated with accessing memory (Ebcioglu, [0365, 0988]);
	a (Ebcioglu, [0321]), one or more gate delays (Ebcioglu, [0315, 1078] propagation delays), or power consumption (Ebcioglu, [0289, 0540] energy consumption) associated with decoding an instruction (Ebcioglu, [0836]); 
	a latency, (Ebcioglu, [0321]), one or more gate delays (Ebcioglu, [0315, 1078] propagation delays), or power consumption (Ebcioglu, [0289, 0540] energy consumption) associated with a branch prediction scheme supported by the microarchitecture (Ebcioglu, [0456], “…and also implements speculative execution of operations on all paths and can thus be resilient to branch mispredictions.”);
	a latency (Ebcioglu, [0321]), one or more gate delays (Ebcioglu, [0315, 1078] propagation delays), or power consumption(Ebcioglu, [0289, 0540] energy consumption) associated with recovering from a misspeculation of instruction execution (Ebcioglu, [0787]);
	a latency (Ebcioglu, [0321]),  one or more gate delays (Ebcioglu, [0315, 1078] propagation delays), or power consumption (Ebcioglu, [0289, 0540] energy consumption) associated with one or more execution units of the microarchitecture (Ebcioglu, [0224] thread units, data cache units, pipeline integer divide units); or 
	a latency (Ebcioglu, [0321]),  one or more gate delays (Ebcioglu, [0315, 1078] propagation delays), or power consumption (Ebcioglu, [0289, 0540] energy consumption) associated with network communication (Ebcioglu, [0365, 1249], host communication network. [0538] network communication volume).
	Yachide and Ebcioglu are each and respectively analogous to the instant application because they are from the same field of endeavor of generating dependency graph for optimization techniques. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant 

	Regarding claim 8, Yachide discloses the method of claim 1, but does not expressly disclose the further claimed limitations. 
	However, Ebcioglu discloses further comprising: receiving a policy that specifies how the microarchitecture handles a structural hazard thereof (Ebcioglu, [0401-0405] rules for the scheduling and pipelining algorithm. [0824-0825] structural transformation techniques for hierarchical software pipelining. – Examiner’s Note: The applicant provides an example of a structural hazard policy including a scheduling policy, refer to [0057]. Therefore, under the broadest reasonable interpretation, the rules represent a policy.), wherein said generating a dependency graph comprises: 
	generating the dependency graph (Ebcioglu, [1307], “As induction variables can have arbitrary dependences between them, a correct solution order should be used. In order to find this solution order, an induction variable dependence graph which has induction variables as vertices and induction variable dependences as edges is created.”) based at least on the execution trace (Ebcioglu, [0369-0380, 0402-0404], execution trace technique), the definition (Ebcioglu, [1135-1138] latency, cache ports, registers, memory, etc. for pipeline operations. – Examiner’s Note: The applicant provides examples of microarchitecture definitions, which contain said definitions, refer to [0029].) , and the policy (Yachide, [0401-0405] rules for the scheduling and pipelining algorithm. [0824-0825] structural transformation techniques for hierarchical software pipelining. – Examiner’s Note: The applicant provides an example of a structural hazard policy including a scheduling policy, refer to [0057].).
	Refer to the analysis of claim 7 for the motivation to combine references.

Regarding claim 15, see rejection for claim 8, which contains the same limitations and subject matter.
	Conclusion
	Claims 1-20 are rejected.
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Franke et al. (U.S. Patent Publication No. 2011/0145035 A1) discloses a method to manage a plurality of activities that includes, for example, determining a dependency between a state of a first activity of the plurality of activities and a state of a second activity of the plurality of activities.
	Su et al. (U.S. Patent Publication No. 2018/0046441 A1) discloses devices, systems, apparatus, methods, products, media, and other implementations, including a method that includes generating for a code segment of a first process an instruction dependency graph representative of behavior of the first process, obtaining respective one or more instruction dependency graphs representative of behaviors of code segments for one or more other processes.
	Vasudevan et al. (U.S. Patent Publication No. 2015/0082263 A1) discloses a system configured to generate assertions for verification of an integrated circuit hardware design expressed at a register transfer level (RTL) for variables of interest, each including an antecedent and a consequent.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./             Examiner, Art Unit 2127         
04/06/2021                                                                              /KAMINI S SHAH/                                                                                               Supervisory Patent Examiner, Art Unit 2127